                    Case 10-13683-MFW                       Doc 1537          Filed 10/09/18          Page 1 of 2


                                  OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                 POST-CONFIRMATION QUARTERLY SUMMARY REPORT



This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.


Debtor's Name:                    CB Holding Corp Liquidating Trust                  Bank:                TD Bank

Bankruptcy Number:                Case No. 10-13683 (MFW)                            Account No.:          *1758

Date of Confirmation:             February 27, 2012                                  Account Type:       Checking               Total

Reporting Period (month/year):    July 1, 2018 through September 30, 2018

                                  Beginning Cash Balance:                                                 743,085.73            743,085.73

                                  All receipts received by the debtor:

                                    Cash Sales:                                                                    0.00                  0.00

                                    Collection of Accounts Receivable:                                             0.00                  0.00

                                    Proceeds from Litigation (settlement or otherwise):                            0.00                  0.00

                                    Sale of Debtor's Assets:                                                       0.00                  0.00

                                    Capital Infusion pursuant to the Plan:                                         0.00                  0.00

                                    Other                                                                       93.58                   93.58

                                    Interaccount Transfer                                                          0.00                  0.00

                                  Total cash received:                                                          93.58                   93.58

                                  Total cash available:                                                   743,179.31            743,179.31

                                  Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

                                    Disbursements made under the plan, excluding the administrative
                                    claims of bankruptcy professionals:                                            0.00                  0.00

                                    Disbursements made pursuant to the administrative claims of
                                    bankruptcy professionals:                                                      0.00                  0.00

                                    All other disbursements made in the ordinary course:                       975.00               975.00

                                  Total Disbursements                                                          975.00               975.00

                                  Ending Cash Balance                                                     742,204.31            742,204.31




Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of
my knowledge and belief.




                                  Signature

                                   Michael Epstein
                                  Name
                             Case 10-13683-MFW           Doc 1537   Filed 10/09/18     Page 2 of 2



CB Holding Corp Liquidating Trust
Case No. 10-13683 (MFW), District of Delaware
Period: July 1, 2018 through September 30, 2018

                                                                       Post-Effective Date           Pre-Effective Date
                             ASSETS                                      September-18                    March-12
Cash (Unrestricted)                                                                  742,204.31                 2,340,389.00
Cash (Restricted)                                                                          0.00                         0.00
Accounts Receivable (Net)                                                                  0.00                    16,731.00
Income Tax Receivable                                                                      0.00                    25,743.00
Inventory                                                                                  0.00                         0.00
Notes Receivable                                                                           0.00                         0.00
Prepaid Expenses                                                                           0.00                     5,000.00
Other (Attach List)                                                                        0.00                         0.00
Total Current Assets                                                                 742,204.31                 2,387,863.00
Property, Plant & Equipment
Real Property & Improvements                                                               0.00                        0.00
Machinery & Equipment                                                                      0.00                        0.00
Furniture, fixtures & Office Equipment                                                     0.00                        0.00
Vehicles                                                                                   0.00                        0.00
Leasehold Improvements                                                                     0.00                        0.00
Less: Accumulated Depreciation/Depletion                                                   0.00                        0.00
Total Property, Plant & Equipment                                                          0.00                        0.00
Due from Affiliates & Insiders                                                             0.00                        0.00
Liquor Licenses                                                                            0.00                  689,651.00
Other (Attach List)                                                                        0.00                1,545,980.00
Total Assets                                                                         742,204.31                4,623,494.00
Liabilities Not Subject to Compromise (Postpetition Liabilities)
Accounts Payable                                                                   191,164.00                    191,164.00
Escrow and Deposits Payable                                                         78,684.00                     78,684.00
Income Taxes Payable                                                            (1,455,388.00)                (1,455,388.00)
Deferred Income Taxes                                                            9,447,000.00                  9,447,000.00
Accrued Expenses                                                                   553,513.00                    553,513.00
Deferred Income Taxes                                                               41,088.00                     41,088.00
DIP Financing                                                                    4,531,068.25                  5,485,524.00
Notes Payable                                                                            0.00                          0.00
Professional Fees                                                                        0.00                          0.00
Secured Debt                                                                             0.00                          0.00
Due to Affiliates & Insiders                                                             0.00                          0.00
Other (Attach List)                                                                      0.00                          0.00
Total Postpetition Liabilities                                                  13,387,129.25                 14,341,585.00
Liabilities Subject to Compromise (Prepetition Liabilities)
Secured Debt - Per Plan                                                        113,377,834.00                113,377,834.00
Priority Debt - Per Plan                                                                 0.00                          0.00
Unsecured Debt - Per Plan                                                       16,064,662.03                 16,524,576.00
Other (Attach List) - Per Plan                                                           0.00                          0.00
Total Prepetition Liabilities                                                  129,442,496.03                129,902,410.00
Total Liabilities                                                              142,829,625.28                144,243,995.00
Equity
Preferred Stock                                                                  26,410,036.00                26,410,036.00
Common Stock                                                                            253.00                       253.00
Treasury Stock                                                                     (297,043.00)                 (297,043.00)
Additional Paid-In Capital                                                       98,437,725.00                98,437,725.00
Retained Earnings (Deficit) - Pre-Petition                                     (205,797,548.00)             (205,797,548.00)
Retained Earnings (Deficit) - Post-Petition                                     (60,840,843.97)              (58,373,924.00)
Total Equity (Deficit)                                                         (142,087,420.97)             (139,620,501.00)
Total Liabilities & Owners' Equity                                                  742,204.31                 4,623,494.00
                                                                                         (0.00)                        0.00
